Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 12/21/2021.
Claims 1, 5-9, and 13-15 are allowed.  Claims 2-4, 10-12 and 16-19 have been canceled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MS. Ye (reg. 74,777) on 1/11/2022.
The application has been amended as follows: 

 			1. (Currently Amended) A method for acquiring an executable file of a heterogeneous computing system, wherein the heterogeneous computing system comprises a general- purpose central processing unit (CPU) and an artificial intelligence processing unit, and the method comprises: 
acquiring an artificial intelligence processing unit program for the artificial intelligence processing unit, written in accordance with a neural network programming language and a CPU program for the CPU, wherein the artificial intelligence processing unit program comprises an entry function, and the CPU program comprises an identifier of the entry function and an interface function set,

 		wherein the interface function set configured to acquire the parameter required for running the artificial intelligence processing unit program includes: 
  			an initialization declaration interface function in the interface function set configured to declare a struct variable, 
  			an input address interface function in the interface function set configured to acquire an input address in the struct variable, 
  			an output address interface function in the interface function set configured to acquire an output address in the struct variable, 
  			a static address interface function in the interface function set configured to acquire a static address in the struct variable, and  
 			a constant parameter interface function in the interface function set configured to acquire a constant parameter in the struct variable, 
 		wherein the interface function set is further configured to acquire an identifier of the artificial intelligence processing unit program, wherein the identifier of the artificial intelligence processing unit program is acquired according to a parameter in the struct variable acquired by the interface function set, a number and a descriptor of the parameter in the struct variable acquired by the interface function set, and the identifier of the entry function of the artificial intelligence processing unit program;  
compiling the artificial intelligence processing unit program to acquire a first compiling file, and linking the first compiling file to a link library of a machine learning library; and 
the executable file of the heterogeneous computing system.  
8. (Currently Amended) A method for running a heterogeneous computing system, comprising: 
acquiring an executable file; 
running an initialization declaration interface function, an input address interface function, an output address interface function, a static address interface function, and a constant parameter interface function in the executable file, and outputting a parameter required for running an artificial intelligence processing unit program written in accordance with a neural network programming language in the executable file; 
running [[an]] a first interface function for acquiring that acquires an identifier of the artificial intelligence processing unit program in the executable file according to a parameter in a struct variable acquired by an interface function set that includes multiple interface functions, the number and the descriptor of the parameter in the struct variable acquired by the interface function set, and an identifier of an entry function of the artificial intelligence processing unit program, and outputting [[an]] the identifier of the artificial intelligence processing unit program; and 
providing the identifier of the artificial intelligence processing unit program to the first interface function configured to acquire [[an]] the identifier of the artificial intelligence processing unit program in the executable file, and transferring the artificial intelligence processing unit program to a target artificial intelligence processing unit corresponding to [[the]] an identifier of the artificial intelligence processing unit according to the identifier of the program in the first interface function for acquiring the identifier of the artificial intelligence processing unit, so as to make the target artificial intelligence processing unit execute the artificial intelligence processing unit program.  
9. (Currently Amended) [[A]] An electronic device for acquiring an executable file of a heterogeneous computing system, wherein the heterogeneous computing system comprises a general-purpose central processing unit (CPU) and an artificial intelligence processing unit, and the device comprises: 
	a hardware memory;
an acquiring program configured to acquire an artificial intelligence processing unit program for the artificial intelligence processing unit, written in accordance with a neural network programming language and a CPU program for the CPU, wherein the artificial intelligence processing unit program comprises an entry function, and the CPU program comprises an identifier of the entry function and an interface function set, 
 	wherein the interface function set is configured to acquire a parameter required for running the artificial intelligence processing unit program, 
 		wherein the interface function set configured to acquire the parameter required for running the artificial intelligence processing unit program includes: 
 			an initialization declaration interface function in the interface function set configured to declare a struct variable, 
an input address interface function in the interface function set configured to acquire an input address in the struct variable, 

 			a static address interface function in the interface function set configured to acquire a static address in the struct variable, and 
 			a constant parameter interface function in the interface function set configured to acquire a constant parameter in the struct variable, 
 		wherein the interface function set is further configured to acquire an identifier of the artificial intelligence processing unit program, wherein the identifier of the artificial intelligence processing unit program is acquired according to a parameter in the struct variable acquired by the interface function set, a number and a descriptor of the parameter in the struct variable acquired by the interface function set, and the identifier of the entry function of the artificial intelligence processing unit program; 
 	a first compiler configured to compile the artificial intelligence processing unit program to generate a first compiling file, and link the first compiling file to a link library of a machine learning library; and 
 	a second compiler configured to compile the CPU program to acquire a second compiling file, and link the second compiling file to the link library to generate the executable file of the heterogeneous computing system.  
15. (Currently Amended) The device of claim 14, wherein the second compiler includes: a second acquiring unit configured to acquire a preset CPU compiler, a second generating unit configured to compile the CPU program according to the CPU compiler to acquire a second the executable file of the heterogeneous computing system.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While Sun teaches a neural network-oriented heterogeneous computing platform of a CPU+neural network-specific processor and generating a heterogeneous hybrid linking ELF (Executable and Linking Format) executable file of CPU+neural network-specific processor, Kovvuri teaches specifying the neural network model using one or more predefined APIs in a source code file to specify the neural network and Bicka teaches a programming and implementation infrastructure, ultimately the prior arts of record, taken alone or in combination, do not teach the claimed subject matter as a whole in the claims incorporating: 
… wherein the artificial intelligence processing unit program comprises an entry function, and the CPU program comprises an identifier of the entry function and an interface function set,	 wherein the interface function set is configured to acquire a parameter required for running the artificial intelligence processing unit program, wherein the interface function set configured to acquire the parameter required for running the artificial intelligence processing unit program includes: an initialization declaration interface function in the interface function set configured to declare a struct variable, 	an input address interface function in the interface function set configured to acquire an input address in the struct variable, an output address interface function in the interface function set configured to acquire an output address in the struct variable, 	a static address interface function in the interface function set configured to acquire a static address in the struct variable, and  a constant parameter interface function in the interface function set configured to acquire a constant parameter in the struct variable, 
… running a first interface function for acquiring that acquires an identifier of the artificial intelligence processing unit program in the executable file according to a parameter in a struct variable acquired by an interface function set that includes multiple interface functions, the number and the descriptor of the parameter in the struct variable acquired by the interface function set, and an identifier of an entry function of the artificial intelligence processing unit program, and outputting  the identifier of the artificial intelligence processing unit program; and providing the identifier of the artificial intelligence processing unit program to the first interface function configured to acquire the identifier of the artificial intelligence processing unit program in the executable file, and transferring the artificial intelligence processing unit program to a target artificial intelligence processing unit corresponding to an identifier of the artificial intelligence processing unit according to the identifier of the artificial intelligence processing unit program in the first interface function for acquiring the identifier of the artificial .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.